Title: Thomas B. Parker to Thomas Jefferson, 9 July 1819
From: Parker, Thomas B.
To: Jefferson, Thomas


          
            Sir
            Boston July 9 1819
          
          Your letter which I had the pleasure to recieve some time since gave me so much satisfaction as it also did the Author of the “Trial” &c and many of my friends and acquaintance that, at their earnest solicitations which I endeavored to evade thro fear of intruding on your retirement I make bold to ask your permission to give it publicity as it would in the opinions of all who have perused it do much towards correcting the erroneous and as it respects their influence on society dangerous sentiments of many of our doubtless well-meaning citizens. Have the goodness to excuse the trouble I give your you while I remain wishing you health and happiness.—
          
            Thomas B Parker.
          
        